DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant’s claim for the benefit of prior-filed applications (foreign priority applications PLP.424841 filed March 9, 2018 and 371 of PCT/IB2019/051888 filed March 8, 2019) under 35 U.S.C. 110(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
The Information Disclosure Statement filed on September 9, 2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith. 

Election/Restrictions
Applicant’s election without traverse of Group II claims 2-6 and 11 in the reply filed on July 6, 2022 is acknowledged.

Status of Claims
This office action is in response to an election of claims entered on July 6, 2022 for the patent application 16/979,211 originally filed on September 9, 2020. Claims 2-6 and 11 are elected. Claims 1, 7-10 and 12 are withdrawn. Claims 1-12 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2-6 and 11 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 recites the limitation “a rigid tie rod.”  When a term of degree is used, there must be some standard for measuring that degree. The specification should provide some standard for measuring that degree or there should be a standard that is recognized in the art for measuring the meaning of the term of degree. Without a standard for measuring, the claim is indefinite because the boundaries cannot be determined. Specifically, the claim is indefinite because the limitation is using “rigid” which fails to specify a degree of “rigidity” such that one of ordinary skill in the art can reasonably conclude as to what amount of “rigidity” is necessary to particularly point out and distinctly claim the subject matter in which the Applicant is regarding as his invention. Therefore, claim 2 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 3-6 and 11 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 2.

Claim 2 recites the limitations “the jaws,” “the slidable placement,” “the operation,” ”the opening,” “the first reflection sensor,” “the first reflector,” and ”the opening sensor.” The limitations are not previously introduced in claim 2. As such, the limitations lack antecedent basis. Therefore, claim 2 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 3-6 and 11 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 2.

Claim 2 recites the limitation “the set.” The limitation “A manipulation and measurement set,” is originally introduced in the preamble of claim 2. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the manipulation and measurement set”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 2. Therefore, claim 2 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 3-6 and 11 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 2.

Claim 2 recites the limitation “a laparoscopic trainer.”  The limitation is originally introduced in claim 2. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “[[a]] the laparoscopic trainer”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 2. Therefore, claim 2 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 3-6 and 11 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 2.

Claim 2 recites the limitations “a sensor unit” and “the opening sensor.” The limitation “at least one sensor,” is previously introduced in claim 2. As such, the limitations are either (1) not following antecedent basis; or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 2. Therefore, claim 2 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 3-6 and 11 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 2.

Claim 2 recites the limitations “these elements,” and ”the other.” The limitations are not previously introduced in claim 2. As such, the limitations lack antecedent basis and are otherwise unclear as to what they are referencing. Therefore, claim 2 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 3-6 and 11 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 2.

Claim 2 recites the limitation “the tie rod.” The limitation “a rigid tie rod,” is originally introduced in claim 2. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the rigid tie rod”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 2. Therefore, claim 2 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 3-6 and 11 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 2.

Claims 3 and 5 recite the limitation “a sensor unit.” The limitations “at least one sensor” and “a sensor unit,” are previously introduced in claim 2. As such, the limitation is either (1) not following antecedent basis; or (2) are intended to be new limitations which ambiguously conflict with the previous limitations of claim 2. Therefore, claims 3 and 5 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 6 and 11 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 5.

Claim 4 recites the limitation “its lid.” The limitation is not previously introduced in claim 2 or 4. As such, the limitations lack antecedent basis and is otherwise unclear as to what it is referencing. Therefore, claim 4 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 4 recites the limitation “the light beam.” The limitation is not previously introduced in claim 2 or 4. As such, the limitation lacks antecedent basis. Therefore, claim 4 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 5 recites the limitations “the axis” and “the rotation.” The limitations are not previously introduced in claim 2 or 5. As such, the limitations lack antecedent basis. Therefore, claim 5 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 6 and 11 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 5.

Allowable Subject Matter
Claims 2-6 and 11 contain allowable subject matter. The closest prior art of record is U.S. Patent 11,369,443 to Shelton, IV, et al. (hereinafter referred to as “Shelton”). Specifically, Shelton teaches various aspects of the limitations as claimed with regard to a surgical robot. However, Shelton was filed on June 27, 2019 which is after the Applicant’s PCT filing date of March 8, 2019. Therefore, claims 2-6 and 11 are allowable subject matter, if no other statutory rejections remain. In the present case, claims 2-6 and 11 stand rejected under 35 U.S.C. § 112(b) and claims 1, 7-10 and 12 should be cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Vasat, can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Robert P Bullington, Esq./             Primary Examiner, Art Unit 3715